Citation Nr: 0428831	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-18 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served from October 1967 to April 1968.

This matter arose on appeal from a March 2002 rating decision 
issued by the Manila, Republic of the Philippines, Department 
of Veterans Affairs (VA) Regional Office.


FINDINGS OF FACT

1.  Service connection for pulmonary tuberculosis was denied 
by means of a December 1968 rating decision.  The veteran was 
notified of this determination and did not appeal.

2.  The evidence received since the December 1968 rating 
decision is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The December 1968 rating decision, which denied service 
connection for pulmonary tuberculosis, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).

2.  The evidence received since the December 1968 rating 
decision, which denied service connection for pulmonary 
tuberculosis, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application to reopen a claim for service connection for 
pulmonary tuberculosis.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes that the discussions in the rating 
decision, the statement of the case (SOC), and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from August 2001, explained the need to submit 
new and material evidence, what evidence could meet the new 
and material criteria, and also explained how to establish 
service connection.  The letter also requested that the 
veteran submit VA Form 21-4142, Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate his claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
May 2003.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The x-ray from September 1967, as noted by the veteran as 
missing, is included in his service medical records.  VA 
conducted a medical examination.  His claims file was 
reviewed by the acting Decision Review Officer, as he 
requested.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

II.  New and Material Evidence

The veteran asserts that he tested positive to an 
intermediate tuberculosis skin test conducted during boot 
camp.  His service medical records indicate that he was 
transferred to the Naval Hospital in December 1967 for 
treatment of active pulmonary tuberculosis.  

The veteran's chest x-ray at induction in September 1967 was 
negative.  A chest x-ray dated December 1967 showed a 
"suspicious density in the right first anterior 
interspace."  During his hospital stay, he did not complain 
of any problems resulting from the tuberculosis and was 
asymptomatic at the time of his medical discharge in April 
1968.  The Medical Board determined that the veteran's 
pulmonary tuberculosis, discovered just two months after his 
induction, existed prior to his entry into service and was 
not aggravated by his service.

The December 1968 rating decision denied service connection 
for pulmonary tuberculosis on the basis that the evidence 
showed a preservice onset of pulmonary tuberculosis with no 
aggravation during service beyond the natural progression of 
the disease.  Evidence of record consisted of the medical 
board report dated January 1968 and the veteran's entrance 
service medical records, including the September 1967 chest 
x-ray.  The veteran submitted no additional evidence.

Evidence received since the December 1968 decision consists 
of the veteran's statements regarding his medical discharge, 
copies of his service medical records and discharge papers, 
and a VA exam conducted in August 2001.  This exam reported a 
history of pulmonary tuberculosis during service, current 
problems with sinusitis, tonsillopharyngitis, and a diagnosis 
of pleuroparenchymal disease with an undetermined etiology.  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is that evidence which was not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration.  It is neither cumulative nor redundant.  It 
is that evidence, which by itself or in combination with 
other evidence, is so significant that it must be considered 
in order to fairly decide the merits of the claim.               
38 C.F.R. § 3.156 (2001).  This regulation was amended in 
August 2001.  However, since the veteran filed his 
application to reopen his claim for service connection for 
pulmonary tuberculosis prior to the amendment, the former 
definition of new and material evidence applies.

The Board has reviewed the evidence submitted since the 
December 1968 rating decision and finds that the veteran has 
not presented new and material evidence.  See 38 C.F.R. 
§3.156 (2001).

The veteran established treatment of pulmonary tuberculosis 
during service when he applied for service connection in 
1968.  He did not, however, establish that pulmonary 
tuberculosis either had its onset in service or was 
aggravated beyond the natural progression of the disease 
process.  The evidence submitted since the December 1968 
rating decision simply confirms that the veteran was treated 
for pulmonary tuberculosis during his service.  He has not 
shown that his pulmonary tuberculosis, which was determined 
to have preexisted service, was aggravated during service 
beyond the natural progression of the disease.  The VA exam 
in August 2001 simply noted a history of pulmonary 
tuberculosis during service.  The fact that he had had 
tuberculosis had previously been established.  This evidence 
does not cure the defects that were noted in the December 
1968 rating decision:  existence of evidence establishing 
either that the pulmonary tuberculosis did not preexist 
service, or evidence establishing that his preexisting 
pulmonary tuberculosis was aggravated by his service.  
Rather, it is merely cumulative and redundant of the evidence 
of record at the time of the December 1968 decision.

The Board has also considered the veteran's assertions that 
the September 1967 x-ray is determinative of the fact that 
his pulmonary tuberculosis did not preexist service, but 
rather was incurred during boot camp.  The x-ray was 
considered in the December 1968 decision, which the veteran 
failed to appeal and as such, is now a final decision.  See 
38 C.F.R.§§ 20.302(b), 20.1103 (2003).  It is not considered 
new and material evidence sufficient to reopen a claim for 
service connection.  In addition, the veteran's statements 
that his pulmonary tuberculosis did not preexist service but 
rather was incurred in service, are the same arguments he 
made at the time of the December 1968 decision.  Thus, his 
arguments cannot constitute new and material evidence.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  See also Moray v. 
Brown, 5 Vet. App. 211 (1993) (noting that lay assertions on 
medical diagnoses do not constitute material evidence to 
reopen a previously denied claim).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen the application 
for service connection for pulmonary tuberculosis, and thus, 
the application to reopen such claim is denied.


ORDER

The application to reopen claim for service connection for 
pulmonary tuberculosis is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



